Citation Nr: 0112549	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  93-24 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Alexander P. Humphrey, IV, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and J. McCoy


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In a decision dated November 6, 1995, the Board denied the 
veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999), hereinafter referred to as 
"Court."  

In March 1997, the Court issued a memorandum decision that 
remanded this issue for further development, readjudication, 
and disposition in accordance with the Court's decision.  
Judgment of the Court was issued in April 1997, and in March 
1998, this claim was remanded by the Board for further 
development.  Thereafter, the veteran requested a 
videoconference hearing, and in September 1999, the instant 
claim was again remanded so that the veteran could be 
scheduled for a hearing, which was accordingly held in 
October 1999 before the undersigned member of the Board.  
During the hearing the issues were explained fully and the 
submission of additional evidence was suggested.  Cf. 
38 C.F.R. § 3.103(c)(2) (2000).  

The veteran has specifically withdrawn the appeal for an 
increased (compensable) evaluation for bilateral hearing 
loss.  See transcript of personal hearing dated October 25, 
1999.  

In August 2000, the case was Remanded to the RO for 
consideration of new evidence in accordance with 38 C.F.R. 
§ 20.1304(c) (2000).  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  
FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's bipolar disorder had its onset during his 
active wartime service.  


CONCLUSION OF LAW

A bipolar disorder was incurred in active wartime service.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 101(16), 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As to the issue on appeal, the veteran's application is 
complete.  The rating decision, statement of the case, and 
supplemental statement of the case notified the veteran and 
his representative of the evidence necessary to substantiate 
the claim, the evidence which had been received, and the 
evidence to be provided by the claimant.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  VA has 
made reasonable efforts to obtain relevant records (including 
private records) which the veteran adequately identified and 
authorized VA to obtain.  All relevant Federal, including VA, 
Social Security Administration and service medical records 
have been obtained.  The veteran has not reported that any 
other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  

The veteran has been examined by VA.  

VA has completed its duties under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  VA has completed the development of this case under 
all applicable law, regulations and VA procedural guidance.  
See 38 C.F.R. § 3.103 (2000).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (herein "the Act") became law 
while this claim was pending.  The RO did not consider the 
case under the Act and VA guidance issued pursuant to the 
Act.  However, the veteran was not prejudiced.  Compare 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The RO 
provided the veteran with the pertinent evidentiary 
development which was subsequently codified by the Act.  In 
addition to performing the pertinent development required 
under the Act, the RO notified the veteran of his right to 
submit evidence.  It would not abridge his rights under the 
Act for the Board to proceed to review the appeal.  Neither 
the veteran nor the representative have asserted that the 
case requires further development or action under the Act.  

Analysis

Service connection is granted for disabilities resulting from 
disease or injury during service.  38 U.S.C.A. §§ 101(16), 
1110 (West 1991).  Consequently, a claim for service 
connection requires evidence of a current disability, 
evidence of disease or injury during service, and evidence 
relating the current disability to the disease or injury 
during service.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

The issue before the Board is entitlement to service 
connection for a psychiatric disorder, bipolar disorder.  
Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  In this case, the veteran, 
during service, was described as disheveled.  He abstracted 
poorly, if at all.  He had flight of ideas and at times, the 
examiner could not follow the veteran's thought processes.  
Possible borderline schizophrenia was diagnosed.  A clear-cut 
acquired psychiatric disorder was not diagnosed during 
service.  However, the fact a particular diagnosis is not 
entered during service is not determinative.  38 C.F.R. 
§ 3.303(d) (2000).

Since service, the veteran has been observed and a diagnosis 
of bipolar disorder has been entered.  According to Dr. 
Goldman, a fair reading of the available records leads to the 
conclusion that the veteran was beginning to suffer from 
bipolar  disorder while in service.  Dr. Goldman's report is 
extensive and convincing.  

The Board is fully aware that not all the evidence is 
positive.  However, we conclude that the most probative 
weight should be accorded to the opinion of Dr. Goldman.  To 
the extent that there is a VA specialist opinion, the 
document contains little reasoning and is accorded less 
probative weight.  In essence, the current bipolar disorder 
is attributable to the inservice manifestations and service 
connection is warranted.


ORDER

Service connection for a bipolar disorder is granted.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

